Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Mark Polyakov, on Dec. 7, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 23 – 30 have been amended as shown below.  Claims 1-22 and 31-40 were previously canceled.    

23.  (currently amended) A method for treating memory impairment, learning disability or mental disorder disease in a subject in need thereof, comprising administering to the [[a]] subject a therapeutically effective amount of a composition comprising Lactobacillus mucosae NK41 (accession number:  KCCM12091P).    

24.  (currently amended) The method of claim 23 [[1]], wherein the Lactobacillus mucosae NK41
(accession number:  KCCM12091P) comprises the [[a]] 16S rDNA base sequence of SEQ ID 

NO:1.


25.  (currently amended) The method of claim 23 [[1]], wherein the method further comprises administering to the subject a therapeutically effective amount of a composition comprising Bifidobacterium longum NK46 (accession number:  KCCM12087P).   

26.  (currently amended) The method of claim 23 [[1]], wherein the memory impairment or the learning disability is at least one selected from the group consisting of aging, Alzheimer's 
epilepsy, hippocampal sclerosis, headache, cerebral senile disease, dementia, and memory loss.     

27.  (currently amended) The method of claim 23 [[1]], wherein the mental disorder is at least one selected from the group consisting of anxiety, depressed symptoms, mood disorders, insomnia, delusional disorder, obsessive compulsive disorder, migraine, stress, cognitive disorder, and attention disorder.     

28.  (currently amended) The method of claim 23 [[1]], wherein the Lactobacillus mucosae NK41 (accession number:  KCCM12091P) suppresses expression of p16 protein as an aging factor.  

29.  (currently amended) The method of claim 23 [[1]], wherein the Lactobacillus mucosae NK41 (accession number: KCCM12091P) is a live probiotic thereof, a heat killed probiotic thereof, a
culture thereof, a lysate thereof or an extract thereof.  

30.  (Previously Presented) The method of claim 25, wherein the Bifidobacterium longum NK46 (accession number:  KCCM12087P) is a live probiotic thereof, a heat killed probiotic thereof, a culture thereof, a lysate thereof or an extract thereof.

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Akbari et al. (“Effect of probiotic supplementation on cognitive function and metabolic status in Alzheimer’s disease:  a randomized double-blind and controlled trial,”  Frontiers in Aging Neuroscience 8(article 256):1-6, 2016) disclose a method of treating Alzheimer’s disease in a subject in need thereof, by administering to the subject a therapeutically effective amount of a composition comprising Lactobacillus acidophilus, Lactobacillus casei, Bifidobacterium bifidum and Lactobacillus fermentum (2 x 109 cfu/g for each bacterium).  The composition was Lactobacillus mucosae.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-30